Luke, J.
1. The defendant was convicted of possessing and transporting intoxicating liquors. The evidence authorized the verdict. The undisputed evidence showed that the car which contained whisky belonged to the defendant’s wife. This evidence, together with the defendant’s presence and actions on the night the liquor car was captured, was sufficient to authorize the jury to find that he was aiding and abetting the driver of the whisky car in possessing and transporting the whisky, and, therefore, was guilty of the offense charged.
2. The grounds of the amendment to the motion' for a new trial show no reversible error.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.